Citation Nr: 0616355	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-35 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1982 to April 
1989.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in March 2005 for further evidentiary 
development, and that the action requested in its remand has 
been accomplished to the extent possible.  This case is now 
ready for further appellate review.

The Board further notes that to the extent the veteran's 
representative has recently contended that the veteran should 
be service connected for paranoid personality and depression, 
the representative should take note of the fact that the 
veteran's claim for service connection for paranoid 
personality was denied in the Board's decision of March 2005 
and service connection for recurrent depressive disorder was 
established by a rating decision in January 2006.  Thus, the 
only issues for current appellate review are entitlement to 
service connection for PTSD and left ear hearing loss.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD 
that is related to active service.

2.  Hearing loss in the left ear preexisted service.

3.  There was an increase in left ear hearing loss during 
service.

4.  Clear and unmistakable evidence to rebut the presumption 
of aggravation has not been shown.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  Hearing loss in the left ear was aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(b), 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the evidence needed to substantiate 
his claims for service connection.

First, prior to the February 2003 rating action that 
originally denied the claims, an April 2002 letter to the 
veteran from the regional office (RO) advised the veteran of 
the evidence necessary to substantiate his claims for service 
connection, including a claim for service connection for 
PTSD, and the respective obligations of the Department of 
Veterans Affairs (VA) and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the February 2003 rating action and November 
2003 statement of the case then advised the veteran that it 
was denying the veteran's claim for service connection for 
PTSD on the basis that there was no confirmed diagnosis of 
PTSD and because the veteran's stressors were too general to 
be verifiable.  The veteran was also advised that there was 
no evidence that his left ear hearing loss permanently 
worsened during his active service.

Thereafter, following the Board's remand of March 2005, the 
veteran was provided with an April 2005 letter that again 
outlined the evidence necessary to substantiate his claims 
for service connection, and the respective obligations of the 
VA and the veteran in obtaining that evidence.  Id.  

A January 2006 supplemental statement of the case continued 
the denial of the claim for service connection for left ear 
hearing loss, noting that recent VA medical opinion was 
against a finding of permanent aggravation of preexisting 
left ear hearing loss during service.

Although the April 2002 VCAA letter did not specifically 
request that the appellant provide any evidence in his 
possession that pertains to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding pertinent records or documents that have not been 
obtained or that are not adequately addressed in records or 
documents contained within the record.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of his claims.

The Board further finds that to the extent the Board has 
determined that the evidence warrants entitlement to service 
connection for left ear hearing loss, any failure to notify 
and/or develop this claim cannot be considered prejudicial to 
the veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.


II.  Analysis

PTSD

The Board has carefully reviewed the evidence of record and 
first notes that in its remand of March 2005, it requested 
additional information from the veteran to assist VA in 
verifying the veteran's alleged stressors during service.  

In this regard, an April 2005 letter from the RO to the 
veteran also requested this information.  Thereafter, there 
is no indication that the veteran ever responded to this 
aspect of the Board's remand or April 2005 letter from the 
RO.  

In addition, while the veteran's claim continues to remain 
deficient as a result of unverified stressors, as a result of 
a recent medical opinion that finds that the veteran does not 
currently suffer from PTSD, the Board has examined the record 
to determine whether the lack of such evidence requires that 
the claim now be denied.

As was indicated in the Board's remand of March 2005, service 
medical records reflect that in March 1989, it was noted that 
the veteran felt extremely unhappy and depressed under the 
strict standards of Army life, and that he was being watched 
constantly and was possibly being "bugged."  Examination at 
this time was positive for paranoid ideation and there was an 
Axis I assessment of adjustment disorder with mixed emotional 
feature and an Axis II assessment of paranoid personality 
disorder.  

The veteran also complained of depression and excessive 
worry, and frequent trouble sleeping at the time of his 
separation examination in March 1989.

VA outpatient treatment records for the period of April 2002 
to October 2005 reflect that in mid April 2002, the 
impression included PTSD.  In late April and May 2002, the 
Axis I diagnosis included PTSD, rule out.  In June and July 
2002, the assessment included PTSD, and in August 2002, the 
assessment included possibly PTSD.  In September and October 
2002, there were additional diagnoses of PTSD.  In August 
2003, the diagnosis included PTSD symptoms, and in September 
2003, the diagnosis included PTSD.  In December 2003, the 
diagnosis included PTSD.  In January 2004, the Axis I 
diagnosis included PTSD-childhood onset, exacerbated by 
military duty.  In February and March 2004, the assessment 
included PTSD.

At the veteran's hearing before the Board in May 2004, the 
veteran testified regarding the various stressors he 
experienced during service.

Additional VA treatment records reflect that in August 2004, 
the diagnosis included PTSD.  In April and May 2005, the Axis 
I diagnoses did not include PTSD.

Comprehensive VA examination in October 2005 revealed that 
the examiner reviewed the veteran's claims file in 
conjunction with the examination of the veteran.  The 
examining physician, Dr. C., concluded that the veteran did 
nor suffer from PTSD, noting that he did not have any 
symptoms of reexperiencing that would go along with that 
diagnosis, and the Axis I diagnosis did not included PTSD.  

Thus, as there is no current diagnosis of PTSD in accordance 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) (38 C.F.R. 
§ 4.124(a) (2005)), the Board finds that the veteran's claim 
for service connection for PTSD must be denied.  With respect 
to the requirement of a current disability, the Board also 
notes that under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Accordingly, as the determination of 
current disability is also based on the existence of a 
current disability at the time of adjudication as opposed to 
any point during the pendency of the claim (Chelte v. Brown, 
10 Vet. App. 268 (1997)), the Board finds that Dr. C.'s 
October 2005 opinion together with the lack of current 
evidence of PTSD requires that the veteran's claim for 
service connection for PTSD be denied on the basis of no 
current disability.

Moreover, as a layperson, the veteran is unable to say 
whether he currently has PTSD and/or that it is related to 
his active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim.  


Hearing Loss in the Left Ear

Enlistment examination in January 1982 revealed that the 
veteran denied a history of hearing loss.  Audiometric 
examination at this time revealed hearing thresholds of 15, 
15, 35, 35, 30, and 25 decibels at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively, on the left.

February 1985 audiograms revealed hearing thresholds of 20, 
25, 45, 55/60, 65, and 70 decibels at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively, on the left.  The canals 
were noted to be clear and there were visible tympanic 
membranes.  The assessment was mild decreased hearing in the 
right ear and mild to severe decreased hearing in the left 
ear from 2000 to 6000 Hertz.  A February 1985 physical 
profile reflects that the veteran was placed on permanent 
profile for left ear hearing loss.

In September 1985, the veteran complained of a bilateral ear 
problem for the previous year.  He also complained of ringing 
at times and noted that there had not been any injury.  
Examination revealed left tympanic membrane bulging and 
leukoplakia.  The impression was otitis media.  Two days 
later, the veteran reported that he did not feel much 
different.  Additional medication was provided.  Four days 
later, the veteran complained that his left ear had still not 
gotten any better.  Examination of the left ear revealed that 
the canal was clear.  The tympanic membrane was scarred 
without evidence of bulging, redness, etc.  Watch ticking 
could be heard against the ear but not at 1 inch away.  The 
assessment was rule out hearing loss and the plan was to 
conduct an audiogram.  

Service examination in September 1986 revealed that 
complaints included hearing loss of unknown etiology, and 
that the diagnosis was mixed frequency hearing loss-rule out 
otosclerosis.  A September 1986 audiogram revealed hearing 
thresholds of 10, 0, 35, 40, 35, and 25 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the 
left.  

Service medical records from October 1986 reflect an 
impression of moderate hearing loss and mild left 
tympanosclerosis, and that the veteran had a history of 
moderate hearing loss without neuron-otologic symptoms.  
Audiometric results were found to indicate a right mild loss 
at 3000 Hertz and a left mild sloping high frequency 
sensorineural loss.  

Audiometric examination in December 1986 revealed hearing 
thresholds of 10, 20, 40, 45, 35, and 40 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the 
left.  

Service examination in October 1987 revealed that the 
veteran's complaints included chronic high frequency hearing 
loss, and that there was a diagnosis of high frequency 
hearing loss.  A September 1987 audiogram revealed hearing 
thresholds of 5, 5, 35, 40, 45, and 25 decibels at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively, on the left.  

Audiometric examination in August 1988 revealed hearing 
thresholds of 0, 5, 40, 45, 30, and 45 decibels at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively, on the left.  

In September 1988, audiometric examination revealed hearing 
thresholds of 10, 5, 40, 40, 30, and 40 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, on the left, and 
additional examination one week later revealed hearing 
thresholds on the left of 0, 5, 30, 50, 40, and 30.

Service examination in September 1988 revealed that the 
veteran's complaints included hearing loss since 1982, and 
that there was a diagnosis of high frequency hearing loss.  
Audiometric examination at this time revealed hearing 
thresholds of 5, 5, 35, 40, 45, and 25 decibels at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, on the left.

Separation examination in March 1989 revealed that the 
veteran's complaints included hearing loss since 1982, and 
that there was a diagnosis of high frequency hearing loss.  
Audiometric examination in March 1989 revealed hearing 
thresholds of 5, 5, 35, 50, 30, and 5 decibels at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, on the left.

A VA outpatient treatment record from March 2003 reflects 
that the veteran was recently evaluated by audiology and was 
to be fitted with hearing aids in April 2003.

At the veteran's hearing before the Board in May 2004, the 
veteran maintained that his preexisting left ear hearing loss 
worsened during service.

VA audiological examination in September 2005 revealed that 
the claims file was reviewed in conjunction with the 
examination of the veteran.  The examiner also summarized 
relevant service medical records, including enlistment 
examination that revealed a mild bilateral hearing loss at 
2000 Hertz and above.  Currently, the veteran had thresholds 
on the left ear of 20, 30, 55, 65, and 70 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Word 
recognition was 82 percent on the left.  The diagnosis was 
bilateral mild hearing loss at 250 Hertz, with recovery 
bilaterally to normal through 500 Hertz, and left ear sloping 
mild to profound at 1000 Hertz and above.  The examiner 
commented that the veteran's hearing loss fluctuated during 
service, and that there was documentation to indicate that 
the veteran reported sore throats, stuffy ears, and hearing 
loss.  Treatment for ear infections was also documented 
during service.  Comparison of thresholds between the 
earliest and latest audiograms performed during military 
service revealed the following: the left ear showed 15 
decibel decrease at 3000 Hertz, 20 decibel improvement at 
6000 Hertz, and no change at 2000 and 4000 Hertz.  However, 
the examiner noted that another way of examining hearing loss 
over time was with average thresholds.  

In this regard, the average of his thresholds obtained during 
military service compared to his thresholds on earliest 
audiometry (January 1982) indicated less than 10 decibel 
change during military service.  In other words, while there 
were peaks and valleys to his hearing thresholds during 
military service, at each frequency (2000, 3000, 4000, and 
6000 Hertz) there was less than a 10 decibel change when 
thresholds recorded during military service at each frequency 
were averaged and compared to audiometry dated in January 
1982.

Although the examiner also considered that the increase in 
the veteran's hearing loss during service was due to noise 
exposure, he found that the pattern of the veteran's hearing 
loss and threshold changes was not consistent with noise-
induced hearing loss.  While the examiner stated that it 
could not be ruled out with absolute certainty that the 
veteran's ear infections during service did not exacerbate 
his preexisting hearing loss, he opined that it was more 
likely that the cause of his preexisting hearing loss 
contributed more to the threshold changes noted during 
military service and less likely as not (less than 50/50 
probability) that the threshold changes noted during his 
military career were due to military service.  The rationale 
from this statement came from the fact that something caused 
the veteran's preexisting hearing loss, and while there were 
peaks and valleys to his hearing thresholds during military 
service, at each frequency (2000, 3000, 4000, and 6000 Hertz) 
there was less than a 10 decibel change when thresholds 
recorded during military service at each frequency were 
averaged and compared to audiometry dated in January 1982.  

The examiner went on to comment that there was no audiometry 
provided for the period between discharge and 2003, so there 
was no way to determine if the hearing loss progressed slowly 
and steadily, or changed rapidly at some point.  Again, the 
examiner noted that it could not be stated with absolute 
certainty whether the veteran's military service did or did 
not contribute to his progressive hearing loss, however, 
given the hearing loss that preexisted military service, his 
thresholds as recorded in March 1989, the pattern of his 
current hearing loss, and the evidence of middle 
ear/Eustachian tube dysfunction (negative middle ear pressure 
that cleared after Valsalva maneuver), the examiner opined 
that the veteran's current left ear hearing loss was less 
likely as not (less than 50/50 probability) related to 
military service.

A January 2006 medical report from Dr. P. reflects the 
veteran's report of a significant decrease in his hearing 
both during the time frame in the military and subsequently.  
The veteran noted that during service, he worked with a 
significant amount of explosives and ordnance.  His hearing 
protection was spotty at times.  He also complained of 
tinnitus, left greater than the right.  Physical examination 
revealed some tympanosclerosis on the left side.  A September 
2005 audiogram was interpreted to reveal primarily a 
sensorineural hearing loss fairly symmetric between both 
ears.  The impression was bilateral hearing loss.  Dr. P. 
stated that the etiology of this was most likely the 
veteran's exposure to military ordnance during his time in 
the U.S. military.  It was found to be very consistent with 
noise-induced hearing loss.  

The Board has considered the evidence relevant to this claim.  
First, it demonstrates that the veteran was shown to have a 
hearing threshold in excess of 20 decibels for the left ear 
at the time of service entrance, with thresholds of as bad as 
35, 35, and 30 decibels at 2000, 3000, and 4000 Hertz, 
respectively.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  More recently, it shows that the VA audiological 
evaluation in September 2005 demonstrated that the veteran's 
hearing acuity in the left ear satisfied the hearing loss 
disability criteria of 38 C.F.R. § 3.385 (2005).  Lastly, it 
reflects that the veteran's hearing loss of the left ear 
increased in severity during active service, whether by 
comparing certain later in-service thresholds at specific 
frequencies with January 1982 audiometric findings, or by 
comparing later average pure tone thresholds with pure tone 
averages at entrance.  

Thus, based on the above, the Board finds that while the 
specific audiometric findings associated with left ear 
hearing loss at the time of enlistment were sufficient to 
rebut the presumption of soundness pursuant to 38 C.F.R. 
§ 3.304(b) (2005), the additional findings during service 
demonstrate an increase in disability, and the presumption of 
aggravation then arises.  If the presumption of aggravation 
under 38 U.S.C.A. § 1153 (West 2002) arises, the burden 
shifts to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; see 
also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

Moreover, as was noted by the veteran's representative, clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2005).

Accordingly, the Board finds that in order to find against 
the claim the Board must find that there is clear and 
unmistakable evidence that rebuts the presumption of 
aggravation.

Here, the Board recognizes that the September 2005 
audiological examiner squarely concluded that given the 
hearing loss that preexisted military service, the veteran's 
thresholds as recorded in March 1989, the pattern of his 
current hearing loss, and the evidence of middle 
ear/Eustachian tube dysfunction (negative middle ear pressure 
that cleared after Valsalva maneuver), the veteran's current 
left ear hearing loss was less likely as not (less than 50/50 
probability) related to military service.  However, on more 
than one occasion, the examiner specifically noted that it 
could not be stated with absolute certainty whether the 
veteran's military service did or did not contribute to his 
progressive hearing loss.  In addition, the claims file also 
contains the opinion of Dr. P., who specifically found that 
the veteran's hearing loss was consistent with noise 
exposure.  In fact, Dr. P. also specifically opined that the 
etiology of the veteran's hearing loss was most likely the 
veteran's exposure to military ordnance during his time in 
the U.S. military, and the Board will concede at least some 
exposure to noise during the veteran's active service.

Consequently, while the Board does not necessarily agree that 
the September 2005 opinion as currently phrased by the 
examiner could not, in a proper context, establish clear and 
unmistakable evidence to rebut the presumption of 
aggravation, where that opinion concedes the possibility that 
the veteran's military service contributed to his hearing 
loss, and at least one of the bases for that opinion is 
squarely disputed by other competent medical evidence of 
record, the Board does not find that the presumption of 
aggravation has been rebutted.

Therefore, the Board will give the veteran the benefit of the 
doubt, and find that entitlement to service connection for 
left ear hearing loss is warranted.


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for left ear hearing loss is 
granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


